OPINION — AG — THE COURT CLERK MUST NOT ASSESS ANY COURT COSTS — WHICH INCLUDES THE POUNDAGE FEE — INVOLVED IN SAID FIRST ASSESSMENT, AGAINST THE STATE OF OKLAHOMA — WHICH INCLUDES THE STATE HIGHWAY DEPARTMENT (DEPARTMENT OF TRANSPORTATION) — BUT SAID CLERK MUST ASSESS ALL COSTS AND EXPENSES OF THE FIRST ASSESSMENT — INCLUDING POUNDAGE — AGAINST THE CITY OF NORMAN TO THE EXTENT OF SAID CITY'S PARTICIPATION THEREIN. CITE: 12 O.S. 1961 66 [12-66], 69 O.S. 1961 46 [69-46](1), 69 O.S. 1961 653 [69-653](A), 69 O.S. 1961 46 [69-46], 66 O.S. 1961 56 [66-56], 66 O.S. 1961 57 [66-57] (HARVEY CODY)